[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________               FILED
                                                        U.S. COURT OF APPEALS
                                No. 07-10189              ELEVENTH CIRCUIT
                                                              SEPT 12, 2008
                          ________________________
                                                           THOMAS K. KAHN
                                                                CLERK
                   D. C. Docket No. 05-00291 CV-T-MSS

BRYAN MEDIA, INC.,
a Florida corporation,

                                                            Plaintiff-Appellant,

                                    versus

CITY OF ST. PETERSBURG,
a municipal corporation,
RON BARTON,

                                                         Defendants-Appellees.

                          ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (September 12, 2008)

Before ANDERSON, BARKETT and HILL, Circuit Judges.

PER CURIAM:
      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. With respect to plaintiff’s due

process and taking claims, we conclude, applying Florida law, that plaintiff had no

property interest because it had no permit for the signs. See Dep’t of Transp. v.

Durden, 471 So. 2d 1271 (Fla. 1985). We do not believe that plaintiff’s estoppel

argument can give rise to a property interest. Plaintiff cannot satisfy the

exceptional circumstances required to apply estoppel against a governmental party.

Plaintiff has adduced no evidence that the city’s actions rose above the level of

mere negligence, at most. Nor has plaintiff adduced evidence of a serious injustice.

Finally, we believe that the application of estoppel against the government in this

case would give rise to undue harm to the public interest.

      We believe that plaintiff’s retaliation claim fails because plaintiff has failed

to adduce evidence of retaliatory actions by defendants. Rather, citations issued

against the plaintiff were issued because plaintiff was in violation of the permitting

laws, and there is no evidence that plaintiff was treated differently from others

similar situated.

      Plaintiff’s selective enforcement claims (both federal and state) fail because

there is no evidence that plaintiff was targeted or singled out. With respect to the

January 2004 removal of plaintiff’s sign, the evidence indicates that only plaintiff’s

                                           2
sign was blocking the imminent construction work undertaken by the city’s

contractor. With respect to the six citations for violations issued to plaintiff, the

evidence indicates that all signs in the park area were investigated, and that

citations were also issued with respect to all other violators. Moreover, we agree

with the court below that plaintiff failed to adduce evidence of invidious

motivation.

      Plaintiff’s other state law claims are rejected without need for further

discussion.

      AFFIRMED.




                                           3